Browning, J.,
dissenting.
Gregory, J.,
concurring.
I concur in the conclusion of the court, but I do not agree that a work of necessity within the purview of our Sunday law means “all work reasonably essential to the economic, social or moral welfare of the people.” This definition is more confusing than the one given by this court in the Lakeside and Pirkey Bros, cases.
It is readily conceivable that work which is essential to the economic or social welfare of the people may not be fit *384and proper if performed on Sunday. The economic welfare of the people might be advanced by the operation of certain businesses on Sunday, and the social welfare might be enhanced by conducting certain social activities on Sunday, but it obviously might not be proper to conduct those operations on Sunday.
The definition of a work of necessity as given in the Lakeside and Pirkey Bros, cases has become a part of the Sunday statute because the General Assembly, with knowledge of the construction this court has given it, has not seen fit to change or alter the statute though many sessions have been subsequently held.